Title: To Thomas Jefferson from Samuel Bennett, 29 December 1804
From: Bennett, Samuel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Newyork Decr. 29th 1804
                  
                  I venture to write to you in hopes it may find faviour in your sight—I am truly under the Necessity of making a friend, and I apply to your Honour the first—I shall in the first Place to give you an account of my self—I was Born in the State of Rodiland, in the Town of Providence; and am an On ly son—My Father is Dead, My Mother is Yet alive, and Lives with Me—I am a Widower left with three small Children, my Youngest is not two years old and, My age is thirty four on the 4th. Instant. I have bin a Grocery Merchant for about tin years—and two years ago I faild by bad Luck, and on the 10th Day of April last I was Discharg’d by our ¾ Act—and since that, I have strove any way that I could to git in good Business again, but cannot. I am still at the foot of the Hill, as to giting a living, and on Reading several good Books, I find nothing is Impossible. I venture to ask your aid and Assistance—I must confess that this is a Bold push, and that I have no wright to call on you in this way, for which I ask your Pardon—But Still I know that grait things is in your Power—I venture to ask little ones, and I was always of that opinion that if any one wanted faviours to ask them of whom was able to give—Therefore I now venture to say my wants.
                  As their is many Lucrative offices in this State, and many other Places; I wish one of them so that I may live—by My Pen and Industry; or Other wish I wish a small Loan of Money from Your Honour at a Reasonable time to be paid with Interest, so that I may again Recommence my old Business in the Grocery line; and pray that one of these two faviours may be granted by you—I have wrote this to you, without the Knowledge of any one—therefore there is no Recommend with it—therefore have only to add that my Heart is Honest, and fair, and pray your answer Directed to me at No. 44 Church Street, and oblige your Real friend and Humble Svt.
                  
                     Samuel Bennett 
                     
                  
                  
                     
                     Dear President—
                     On Reading my broken Pean of complaint I find it closed with saying my Heart is Honest and fair which you have only my word for it.
                     And I wishing to suckseed with you as it is of so Grait Importance to me—I venture to add this half sheet which I trust you will not think Ill tim’d—I cannot say any thing in this way I will know but what you are sensible of—but pray you to let this Bair wait on your tender feelings and Remember that when we leave this world we carry but little with us—and it is uncertain when we are to go—I again add that I am Honest and Poor, and Pray to my President for his assistance to office—or a small Loan of His Riches—and in Either of those Cases I here Promiss to be faithfull and Honest forever—
                  
               